PER CURIAM:
Lonnie Everett appeals the district court’s order dismissing as time-barred his complaint filed pursuant to 42 U.S.C. § 1983 (2000). See 28 U.S.C. § 1915(e)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Everett v. Wilkerson, No. CA-04-569-5-4 (E.D.N.C. Oct. 20, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED